Citation Nr: 1548411	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-49 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals of left scrotal epididymectomy, left chronic epididymitis.

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Winston-Salem, North Carolina.

In July 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. Prior to August 4, 2015 the Veteran's residuals of left scrotal epididymectomy, left chronic epididymitis, caused voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day, while as of August 4, 2015, his voiding dysfunction required the materials be changed less than twice a day.

2. The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 40 percent, but no higher, for left scrotal epididymectomy, left chronic epididymitis, have been met prior to August 4, 2015.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.115a, Diagnostic Code 7525 (2014).

2. As of August 4, 2015, the criteria for an evaluation in excess of 30 percent for left scrotal epididymectomy, left chronic epididymitis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.115a, Diagnostic Code 7525 (2014).

3. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran's residuals of left scrotal epididymectomy, left chronic epididymitis, is currently rated at 30 percent from October 1, 2008 under Diagnostic Code 7525.

Diagnostic Code 7525 states that chronic epididymo-orchitis should be rated as a urinary tract infection.  Tubercular infections should be rated in accordance with 38 C.F.R. §§ 4.88b or 4.89, whichever is appropriate.  A 30 percent rating is the maximum schedular rating for urinary tract infection under 38 C.F.R. § 4.115a.   Higher ratings are available for renal dysfunction, with a 60 percent rating requiring constant albuminuria with some edema or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.

At both the Veteran's VA examination in December 2008 and in August 2015 he was found not to have renal dysfunction.  Therefore, a higher rating for renal dysfunction is not for application.

Other ratings for dysfunctions of the genitourinary system include for voiding dysfunction and urinary frequency.  With respect to voiding dysfunction, a 40 percent rating is warranted where the wearing of absorbent materials which must be changed two to four times per day is required and a 60 percent rating is warranted where the wearing of absorbent materials which must be changed more than four times per day or the use of an appliance is required.  With respect to urinary frequency, a 40 percent rating is warranted for a daytime voiding interval less than one hour or awakening to void five or more times per night.

At the Veteran's December 2008 VA examination the examiner noted that the Veteran experiences incontinence as a side effect of his epididymo-orchitis.  In August 2015 the Veteran underwent another VA male reproductive systems examination.  That examiner noted the Veteran has a voiding dysfunction, but noted it to be of an unknown etiology.  The Board finds that giving the Veteran the benefit of the doubt, his urinary incontinence is related to his epididymo-orchitis.

In December 2008 the Veteran reported to the VA examiner that he wears absorbent material that must be changed two to four times per day and that he must void four times per night and at intervals of greater than three hours during the day.  In August 2015 the Veteran reported to the VA examiner that he wears absorbent material which must be changed less than two times per day.  He reported that he must void three to four times per night and at intervals of between two to three hours during the day.

Therefore, the Board finds that a staged rating is warranted as the evidence supports shows that the Veteran is entitled to a 40 percent rating based on voiding dysfunction prior to August 4, 2015 as he indicated he was required to wear absorbent materials which must be changed two to four times per day.  However, as of his August 4, 2015 VA examination he indicated less frequency of changing absorbent materials, no longer meeting the criteria for a 40 percent rating.

The Board has also considered the Veteran's other complaints related to his service-connected residuals of left scrotal epididymectomy, left chronic epididymitis, in determining if a higher rating is warranted under another diagnostic code, but finds that it is not.  Specifically, the Board notes that the Veteran reported left epididymal pain on both his 2008 and 2014 VA examinations.  Also, a March 2013 VA emergency room note reflects the Veteran was seen for left testicle pain, which he reported had occurred several times in the last year.  Treatment records also reflect periodic complaints of burning on urination with epididymitis flares.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's residuals of left scrotal epididymectomy, left chronic epididymitis.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected residuals of left scrotal epididymectomy, left chronic epididymitis that would render the schedular criteria inadequate.  The Veteran's symptoms, including urinary tract infections, voiding dysfunction, and pain are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's residuals of left scrotal epididymectomy, left chronic epididymitis, although the Board acknowledges he has periodically sought emergency room treatment.  In addition, the Board finds the record does not reflect that the Veteran's residuals of left scrotal epididymectomy, left chronic epididymitis, markedly interferes with his ability to work, although the Veteran has reported his productivity is affected by testicular pain, which he stated was worsened by climbing on and off machines at work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

As the Veteran's only service-connected disabilities are residuals of left scrotal epididymectomy, left chronic epididymitis, with a rating of 40 percent prior to August 4, 2015 and a 30 percent rating thereafter, and a noncompensable rating for residuals of fracture of the left fifth metatarsal proximal tip, the Veteran does not meet the schedular rating criteria for TDIU.  The Board further finds that referral for extraschedular consideration of TDIU is not warranted.

The central inquiry for entitlement to TDIU is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

At his December 2008 VA examination the Veteran reported he was laid off from his job due to a lack of work.  He reported he missed work frequently due to urinary problems.  On his January 2009 application for TDIU he reported missing 95 days of work due to illness.

A letter from the Veteran's employer stated that the Veteran was employed from 1996 until August 2008, at which time he went out on disability, and then was laid off from his assembly line job in September 2008 due to a lack of work.

VA treatment records reflect that the Veteran was again working by at least August 2014.  At his August 2015 VA examination he reported he was employed as an overhead crane operator.  He stated that his testicular pain affects his productivity and is worsened with climbing on and off machines at work.

The Board acknowledges the Veteran's period of unemployment beginning in 2008, but also notes that the Veteran was in receipt of a 100 percent rating under 38 C.F.R. § 4.30 from August 18, 2008 to October 1, 2008.  The current evidence indicates that the Veteran is employed, with no contention having been made that it is marginal employment.  While the Veteran has reported a reduction in productivity at his current employment due to his service-connected disability, he nonetheless remains employed.

Therefore, the Board finds that referral for extraschedular consideration of TDIU is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in December 2008 and August 2015.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating of 40 percent, but no higher, prior to August 4, 2015 for residuals of left scrotal epididymectomy, left chronic epididymitis, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 30 percent for residuals of left scrotal epididymectomy, left chronic epididymitis, as of August 4, 2015 is denied.

Entitlement to TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


